Citation Nr: 1528135	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  07-20 141	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for right knee osteochondritis.  

2.  Entitlement to an increased rating for left knee osteochondritis dissecans.  

3.  Entitlement to an increased rating for right knee lateral instability and recurrent subluxation.

4.  Entitlement to an increased rating for left knee lateral instability and recurrent subluxation.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from August 1982 to December 2002. 

This matter is before the Board of Veterans' Appeals (Board) from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
 
In March 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of that hearing is associated with the claims folder. 

In February 2010, the Board remanded the claims for further development.


FINDING OF FACT

On May 26, 2015, VA was notified that the Veteran died on May [redacted], 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by any survivor of the Veteran.  79 Fed. Reg. 52,977 (Sept. 5, 2014).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Any request must be filed not later than one year after the date of the appellant's death.  38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014); 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  79 Fed. Reg. 52,977 (Sept. 5, 2014); 38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.


		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


